DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to Applicant’s amendment filed on 9/3/2021.  Claims 1-20 are still pending in the present application.
Terminal Disclaimer
The terminal disclaimers filed on 9/7/2021 have been reviewed, accepted, and recorded.
Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 8, and 15 are allowed in view of the amendment and accompanying remarks filed on 9/3/2021.
 	Claims 2-7, 9-14, and 16-20 are allowed because they depend on claims 1, 8, and 15.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
  	Any inquiry concerning this communication or earlier communications from the 

/Suhail Khan/
Primary Examiner, Art Unit 2642